DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-04-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 19-23 have been considered but are moot in view of new ground(s). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 12-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2012/0273716 hereinafter Li. 
Regarding Claims 1 and 21, Li teaches an electrode comprising: a core material (lithium ion source); a metal oxide coating formed on the core material; and transition metal (Fe) doped in the core material (paragraphs 19, 40, 55). Li further teaches that the electrode comprises a core substrate and transition metal oxide coating on the outer surface of the core substrate (paragraph 55), and Examiner submits that the core substrate includes the claimed transition metal element doped inside the core. 
MPEP § 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Examiner submits that the coating process (i.e. ALD coating process) is considered product-by-process. 
Regarding Claims 12-14, Li teaches that the transition metal is Fe or Co or Ni, and the transition metal is doped in the core material (paragraphs 19, 55).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-11, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0273716 hereinafter Li in view of “Julien, C et al., Comparative Issues of Cathode Materials for Li-Ion batteries, Journal of Inorganics, 2014, vol. 2, pages 132-154” hereinafter Julien, U.S. Pre-Grant Publication No. 2014/0057181 hereinafter Lee and U.S. Pre-Grant Publication No. 2015/0311522 hereinafter Fang.
Regarding Claims 2-5, Li teaches a core material (lithium ion source) (paragraph 19) but does not specify that that the material is LiMn1.5Ni0.5O4 as claimed. 
However, Julien teaches positive electrode materials for Li-ion batteries and specifically discloses the positive electrode materials as claimed (see Introduction). Therefore, it would have been obvious to one of ordinary skill in the art to use such positive electrode materials as the lithium ion source before the effective filing date of the claimed invention because Julien discloses that lithium ion batteries with such positive electrode materials demonstrate improved charge and discharge characteristics (see Concluding Remarks). 
Regarding Claims 6, 8-11 and 23, the combination teaches that the transition metal oxide coating comprises Fe2O3 (paragraph 34 of Lee), having a thickness of 1 to 300 nm (paragraph 20 of Fang) and the electrode expected to have similar characteristics. 
Therefore, it would have been obvious to one of ordinary skill in the art to form a positive electrode material having transition metal oxide coating comprises Fe2O3 before the 
Therefore, it would have been obvious to one of ordinary skill in the art to form a positive electrode material having transition metal oxide coating layer with a thickness of 1 to 300 nm before the effective filing date of the claimed invention because Fang discloses that such modification can form a coating layer that protects the corer material (paragraph 20). 
Regarding Claims 7 and 19-20, the coating process (i.e. ALD coating process) is considered product-by-process (see MPEP § 2113 described above). 
Regarding Claim 22, the combination teaches Fe transition metal oxide coating and LMNO lithium source (see Lin and Lee described above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729